IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL, :            No. 2847 Disciplinary Docket No. 3
                                :
                Petitioner      :            No. 166 DB 2021
                                :
           v.                   :            Attorney Registration No. 314432
                                :
ALAN CHARLES GREEN,             :            (York County)
                                :
                Respondent      :


                                       ORDER


PER CURIAM


      AND NOW, this 14th day of January, 2022, upon consideration of the Verified

Statement of Resignation, Alan Charles Green is disbarred on consent from the Bar of this

Commonwealth. See Pa.R.D.E. 215. Respondent shall comply with the provisions of

Pa.R.D.E. 217 and pay costs to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).